Case 1:18-cv-05628-SJ-ST Document 27 Filed 03/04/19 Page 1 of 5 PageID #: 448



     T. Bryce Jones, Esq.
     Jones Law Firm, P.C.
     450 7th Avenue, Suite 1408
     New York, NY 10123
     (212) 258-0685
     bryce@joneslawnyc.com

     March 4, 2019
     Judge Sterling Johnson, Jr.
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

            Re:     Hammock v. Moving State to State, LLC et al.,
                    No. 1:18-cv-05628-SJ-ST: Status Report

           The Court has directed Plaintiff to file a brief status report with the Court
     by March 4, 2019 indicating the following:

            1. When, whether, and by what means Moving State to State was notified
               of the March 7, 2019 hearing on damages;

            2. Whether Plaintiff intends to move for judgment and/or damages against
               the New Defendants; and

            3. Whether, in Plaintiff’s view, the March 7, 2019 hearing on damages
               should proceed, in light of Plaintiff’s position on point (2), supra.

            As requested, Plaintiff responds with: (A) A general update to the Court and
     a request to hold the March 7, 2019 hearing date but change its nature to a status
     conference, and (B), specific responses to the Court’s itemized request (as above).

        A. General Status Update

             Since the Plaintiff’s last hearing before the Court, Plaintiff has requested a
     Certificate of Default (Dkt. No. 24, filed Feb. 12, 2019) against the co-defendants
     added in its First Amended Complaint (Dkt. No. 14, filed Jan. 4, 2019). The Clerk
     of Court entered this Certificate of Default (Dkt. No. 25, filed Feb. 20, 2019).




                                    www.joneslawnyc.com
Case 1:18-cv-05628-SJ-ST Document 27 Filed 03/04/19 Page 2 of 5 PageID #: 449



            Counsel for the Plaintiff have also continued their efforts to investigate the
     Defendants and determine: (1) the identity of the alias defendants and the
     individuals who are Defendant Moving State to State’s (and its affiliates named on
                                                                                               ,   .
     the Amended Complaint) principals and/or owners, (2) whether the various
     corporate Defendants are undercapitalized entities and/or “alter egos” of their
     principals, and (3) the exact location of the Plaintiff’s wrongfully-detained
     belongings, and how such belongings may be recovered by lawful means.

             This investigation has yielded some new information. Plaintiff has
     determined, upon information and belief, that Defendant Moving State to State and
     its corporate siblings are owned and operated in whole or in part by Yarin Nadel.
     This identity is corroborated by various sources, both official—including the New
     York Department of Transportation registry—and unofficial—including Mr.
     Nadel’s social media page that refers to “Moving State to State” in various places.
     Separately, Plaintiff was previously informed by email that his belongings are being
     held in two storage containers in Jamaica Queens, and our investigation has
     determined that his belongings do appear to be at that location, stored under the
     name “Mike Nadel.” The storage company has advised us they believe Mike is
     Yarin’s father. Social media searches have also shown “Natalie Schmid” to refer to
     herself as “Natalie Schmid-Nadel.” The storage company has confirmed that these
     units have been put on “overlock” for lack of payment, meaning that the registrant
     cannot access them until arrears are paid for the unit’s fees. Fortunately, the storage
     company has confirmed that the belongings will not be auctioned in the near future.

             Plaintiff’s counsel has been made aware through conversations recently
     with other victims of the Nadel family that Green Peace Trucking, LLC, a
     Pennsylvania company, may be a tortfeasor acting in concert with the Nadels and
     their corporate shell companies, and may be owned and/or controlled by them in
     whole or in part.

            As a result of these and other findings, Plaintiff advises the Court that it is
     poised to file the following against the Nadel family, their three corporate shell
     companies, and an additional corporate defendant in the next week:

            •   A Third Amended Complaint adding two additional Plaintiffs, Yarin
                Nadel and Michael Nadel a/k/a Mike Nadel, as well as an a/k/a




                                        www.joneslawnyc.com
                                                                                           Page 02
Case 1:18-cv-05628-SJ-ST Document 27 Filed 03/04/19 Page 3 of 5 PageID #: 450



                designation for Natalie Schmid-Nadel, and other individuals and
                corporate affiliates as defendants in this Action.
            •   A Motion for Default against the Defendants added in the Second
                                                                                            ,   .
                Amended Complaint.
            •   A Motion for Sanctions for Contempt against all Defendants in the
                Second Amended Complaint.
            •   A Motion for Damages and/or Seizure against Defendant Moving State
                to State, including a request that the Court award recovery of possession
                (and/or replevin or an order of seizure) of Plaintiff’s belongings (to be
                seized from the storage unit where such belongings are being held).
            •   Because the storage locker is registered under the name of the individual
                defendant “Michael Nadel” (who will be added as co-defendant to the
                forthcoming Third Amended Complaint), should the Court so require it,
                Plaintiff will also make its motion for seizure in the alternative as a
                motion for prejudgment relief against Michael Nadel (specifically, a
                Motion for Preliminary Injunction for Pre-judgment Order of Seizure
                pursuant to FRCP 64 and CPLR § 7102).
            •   Because Plaintiff does not have an address for service upon Michael
                Nadel, a Motion for a pre-Rule 26 Conference Information Subpoena to
                be issued to the non-party storage company and its parent seeking
                inspection of the lockers identified as having Plaintiff’s belongings as
                well as any address on file for Michael Nadel or other Defendants.

            In light of these developments in the case and the related forthcoming
     motions, the Plaintiff submits that in the interest of judicial economy, the
     Court should adjourn the March 7 inquest but hold the hearing date and time
     for a status conference to rule on any issues relating to the information
     subpoena and service of process. Plaintiff submits that an eight day
     adjournment would be sufficient given the circumstances, at which point the
     Court would be able to rule on the inquest as well as all other outstanding
     motions. Should the Court so order, Plaintiff will attempt service on or notify all
     necessary parties to the extent required or ordered by the Court.

             Should the Court, in the interests of justice and judicial economy, issue a
     short order authorizing the Plaintiff to issue a pre-discovery information subpoena
     for the sole purpose of collecting any addresses the storage company has on file for
     any Defendants, this would greatly relieve the legal burden on Plaintiff, who may



                                      www.joneslawnyc.com
                                                                                        Page 03
Case 1:18-cv-05628-SJ-ST Document 27 Filed 03/04/19 Page 4 of 5 PageID #: 451



     never recover money for his legal fees or the substantial costs of attempting to serve
     unrepresented Defendants with multiple motions and court orders who have
     demonstrated actual notice of proceedings in this Court and have failed to appear
                                                                                              ,   .
     despite receiving service of a Court Order to do so.

        B. Specific Responses to the Court’s Request.

            1. When, whether, and by what means Moving State to State was
               notified of the March 7, 2019 hearing on damages.

             Plaintiff has not notified Moving State to State of the March 7, 2019
     hearing. Should the court order Plaintiff to do so prior to any future inquest date,
     he will.

            2. Whether Plaintiff intends to move for judgment and/or damages
               against the New Defendants; and

            Yes: as detailed above, Plaintiff intends to move for default judgment
     against the New Defendants and to move for damages against all defaulted
     Defendants.

            3. Whether, in Plaintiff’s view, the March 7, 2019 hearing on damages
               should proceed, in light of Plaintiff’s position on point (2), supra.

            No: as detailed above, the Plaintiff submits that an adjournment is
     appropriate and in the interest of judicial economy so that the Court can rule
     simultaneously on various motions to be submitted to the Court.

            Should the Court or the Clerk of Court find it necessary to discuss any of
     the courses of action discussed herein, Plaintiff’s counsel is available to submit
     additional updates or make themselves available for a status conference.




                                       www.joneslawnyc.com
                                                                                          Page 04
Case 1:18-cv-05628-SJ-ST Document 27 Filed 03/04/19 Page 5 of 5 PageID #: 452



     Dated: March 4, 2019

                                         Respectfully Submitted,
                                                                        ,       .


                                         /s/ T. Bryce Jones
                                         T. Bryce Jones
                                         Jones Law Firm, P.C.
                                         450 7th Avenue, Suite 1408
                                         New York, NY 10123
                                         (212) 258-0685
                                         bryce@joneslawnyc.com
                                         Attorneys for Plaintiff




                                www.joneslawnyc.com
                                                                      Page 05
